*962OPINION.
Milliken:
In view of the stipulations entered into at the hearing, the sole question remaining is whether the loss upon the petitioner’s one-half interest in the stock of merchandise is deductible for 1918. Under the Revenue Act of 1918 losses are deductible only in the year in which sustained. The petitioner contends that the oral agreement to sell at a fixed price, which was entered into during 1918, was the equivalent of a written contract under the laws of Arkansas. However, as set forth in our findings of fact, the terms of the proposed sale were not agreed upon by the parties within the year 1918. Prior to the fixing of the terms of sale, there existed only an agreement between the parties that they would buy or sell their interest at a future date at a price to be later determined. Such was the status of the *963agreement throughout 1918 as shown by the record. Obviously, such an agreement does not constitute a sale. There being no sale within the year 1918, petitioner did not sustain the loss claimed within that year. The sale, however, was closed in 1919, and a loss measured by 20 per cent of the inventory as claimed was sustained in that year. The deficiencies for the years in question will be recomputed in accordance with this decision.
Judgment will be entered on 15 days’ notice, under Bule 50.